Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD R. REILLY, as
Administrator of the Estate of

VERONIQUE AUNDREA HENRY,

deceased,

Plaintiff

Vv.

YORK COUNTY
and
BOARD OF INSPECTORS OF
THE YORK COUNTY PRISON
and
WARDEN MARY SABOL
and
CORRECTION OFFICER
LYNETTE MOORE
and
CORRECTION OFFICER
MARIA STREMMEL
and
PRIMECARE MEDICAL, INC.
and
SONYA FREY, LPN
and
AMANDA SPAHR, MA
and
JOHN DOES | - V

Defendants

No. 1:18-CV-01803-YK

THE HONORABLE
YVETTE KANE

JURY TRIAL DEMANDED

STATEMENT OF MATERIAL FACTS
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 2 of 22

LIST OF EXHIBITS

STATEMENTOF MATERIAL FACTS

Exhibit “A” Suicide Prevention, Exhibit “H” of Deposition of Clair Doll
Exhibit “B” Affidavit of Clair Doll, Warden

Exhibit “C” Affidavit of Captain Bernard Seigman

Exhibit “D” Affidavit of Lynette Lanasa, a/k/a Lynette Moore

Exhibit “E” Deposition Excerpts of Lynette Moore

Exhibit “F” Deposition Excerpts of Clair Doll

Exhibit “G” Deposition Excepts of Warden Mary Sabol

Exhibit “H” Affidavit of Maria Stremmel _

Exhibit “I” Expert Report of Michael T. Puerini, M.D.

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 3 of 22

The Defendants York County, Board of Inspectors of the York County
Prison, Warden Mary Sabol, Correction Officer Lynette Moore, and
Correction Officer Maria Stremmel submit the following Statement of
Material Facts for which it is contended that there is no genuine issue to be
tried as required by Middle District Loca! Rule 56.1.

1.

The Defendant York County is a third class county in Pennsylvania
and has, pursuant to the Act of August 11, 2009, P.L. 147, 33, Section 7,
61 Pa.C.S.A. §1731 et seq., composed a Board of Inspectors of the County
known as the York County Prison Board.

2.

The York County Prison Board is composed of: (1) a Judge
designated by the present Judge of the Court of Common Pleas, (2) the
District Attorney, (3) the Sheriff for the Controller, and (4) the County
Commissioners.

3.

The York County Prison Board is required by law and has the

exclusive responsibility to provide for the safekeeping, discipline, and

employment of inmates, and the government and management of the York

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 4 of 22

County Correction institution and to make such rules and regulations for the
government and management of the County Correction Institute and the
safekeeping, discipline, and employment of the inmates as may be deemed
necessary. 61 Pa.C.S.A. §1732(b)(1).

4.

In September 2014, York County Prison staff had a suicide policy to
follow that was approved by the York County Prison Board. The policy was
based upon the philosophy of making every effort to identify, intervene, and
“orevent suicides from occurring”. See Exhibit “A”, Deposition of Clair Doll,
August 18, 2020, Exhibit “H” attached to the end of deposition.

5.

Inmate Veronique Aundrea Henry (hereinafter referred to as “Inmate
Henry”) was confined in the York County Prison for pre-trial confinement on
September 14, 2016. “Inmate Henry” was awaiting trial on the charges of
criminal homicide, burglary, robbery, criminal attempt homicide, aggravated
assault with serious bodily injury, simple assault, and theft. See Exhibit “B’,

Affidavit of Warden Clair Doll.

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 5 of 22

6.

On September 14, 2016, Captain Bernard Seigman worked until
10:30 p.m. Before leaving the prison, Captain Seigman consulted with two
female Correction Officers, Lynette Moore and Maria Stremmel. They
discussed the admission of “Inmate Henry” to the York County Prison. It
was agreed that placing “Inmate Henry” on suicide watch was appropriate.
Captain Seigman agreed with both the female Correction Officers but since
his shift was over, he left the York County Prison and took no further action.
See Exhibit “C’, Affidavit of Captain Bernard Seigman.'

t.

This was the sixth incarceration at the York County Prison for “Inmate

Henry”. See Exhibit “B’”, Affidavit of Warden Clair Doll.
8.

At about 11:15 p.m. on September 14, 2016, Correction Officer
Lynette Moore contacted Nurse Sonya Frey to determine whether or not
“Inmate Henry” should be placed on suicide watch. See Exhibit “D’,

Affidavit of Correction Officer Lynette Moore, a/k/a Lynette Lanasa, Exhibit

 

' Note: The Affidavit of Captain Bernard Seigman was filed with the Statement of Material Facts on
November 16, 2018, but the Statement of Material Facts failed to identify the Affidavit.

4

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 6 of 22

“B”, Affidavit of Warden Clair Doll and Exhibit “E”, Deposition of Lynette
Moore, July 1, 2020, pp. 17, 18, 19, 20, 21.
9.

After performing a suicide assessment, Nurse Sonya Frey, a qualified
medical staff member at the York County Prison, determined that it was
inappropriate to put “Inmate Henry” on a suicide watch. See Exhibit “B’,
Affidavit of Warden Clair Doll.

10.

During the assessment, “Inmate Henry” was not crying, she was
solemn. “Inmate Henry” also, on being questioned, said she did not want to
kill herself. Correction Officer Lynette Moore contacted a Captain because
of the severity of the charges. See Exhibit “E”, Deposition of Lynette Moore,
July 1, 2020, p. 19.

11.

I wd

When asked, “was there anything about “Inmate Henry's” behavior on
the night of the 14” that gave you pause or made you believe that you
would not see her again’? The answer was “no”. See Exhibit “E’,

Deposition of Lynette Moore, July 1, 2020, p. 24.
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 7 of 22

12.

Correction Officer Lynette Moore verified the correctness of her
Affidavit, amended hereto. See Exhibit “E”, Deposition of Lynette Moore,
July 1, 2020, p. 28.

13.

At 11:52 p.m. on September 14, 2016, a PrimeCare qualified medical
staff member performed a suicide screen on “Inmate Henry’. “Inmate
Henry” passed this screen and the conclusion was that it was not
necessary to place her on a suicide watch. See Exhibit “B’, Affidavit of
Warden Clair Doll.

14.

The training of Correction Officers of the York County Prison on
September 14, 2016 included the need to recognize that inmates who were
identified at risk for significant self-harm or suicide were to be reported to
the medical staff. All Correction Officers were trained to be aware of any
inmate conversation or conduct that suggested a present risk of suicide.
Any sign of suicidal behavior was to be reported and evaluated by qualified
medical staff personnel situate in the York County Prison. See Exhibit “B’,

Affidavit of Warden Clair Doll.

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 8 of 22

15.

Warden Clair Doll identified and explained the County’s suicide
policy, which is amended to his deposition as Exhibit “H". The concept that
there was a custom of policy of reckless indifference by the correction
officers is denied. See Exhibit “F”, Deposition of Clair Doll, August 18,
2020, pp. 22, 23, 24.

16.

The York County Prison’s written policy on suicide prevention

contained specific provisions that defined actively suicidal as:
Inmates, who take steps to commit suicide, are engaged
in self-harm or present with a specific plan for committing
suicide.

And potentially suicidal as:

Inmates who are not actively suicidal, but express suicidal
ideation and/or have a recent history of self-destructive
behavior.

See Exhibit “A”, Deposition of Clair Doll, August 18, 2020, Exhibit “H”
attached to the end of deposition, II. Definitions, page 2.

17.

Under the Suicide Prevention Program, both Correction Officer

Stremmel and Correction Officer Moore and the other York County

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 9 of 22

Defendants were in compliance with this provision. There is no evidence
that suggested to them that “Inmate Henry” was either actively or
potentially suicidal.

18.

Only the licensed medical staff, whose professionals are provided by
PrimeCare Medical, Inc., can place an inmate on psychiatric observation or
remove them from that status in the York County Prison. It is the
responsibility of the contract medical provider to do the evaluation and
make the decisions concerning housing status of an inmate who is
presenting suicide risks. See Exhibit “B", Affidavit of Warden Clair Doll.

19.

The difficulty of balancing suicide prevention with providing humane
confinement is very difficult. York County Prison is a detention center, not a
hospital. Security must be provided to the detained inmates while providing
protection for the staff, public, and inmates from self-inflicted and other
person inflicted harm. See Exhibit “B”, Affidavit of Warden Clair Doll.

20.
Putting a person who is diagnosed as suicidal, and placed on “suicide

watch”, experiences an extreme detention status. All of the privileges are

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 10 of 22

taken from the inmate. They are simply given a gown and a blanket,
confined, and “watched”. This kind of treatment preserves the life of the
inmate but it creates a substantial hardship for the inmate. So, in the
prison, the medical section in conjunction with the prison administrative
staff, have recognized that it is important to balance the inmate’s safety
with the inmate’s wellbeing. Consequently, an inmate would never be put
on suicide watch unless there was a valid medical reason to do so.
Qualified medical staff is required to use their clinical judgment in
assessing an appropriate level of confinement for a mentally disabled
inmate. See Exhibit “B”, Affidavit of Warden Clair Doll and Exhibit “F”,
Deposition of Clair Doll, August 18, 2020, pp. 22, 23, 24, 39, 40, 41, 42.
21.

Mary Sabo! affirmed that the York County Prison had suicide policies
to address suicide prevention. The prison’s policies were developed under
ICE standards and other national standards. See Exhibit “G”, Deposition of

Mary Sabol, June 30, 2020, pp. 25, 26.

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 11 of 22

22.

Mary Sabol, when acting as Warden, the policies were being
complied with by the prison staff. See Exhibit “G”, Deposition of Mary
Sabol, June 30, 2020, pp. 25, 26.

23.

A second assessment was done two times by qualified medical
personne! during the confinement of “Inmate Henry” before her unexpected
death on September 15, 2016. See Exhibit “B”, Affidavit of Warden Clair
Doll.

24.

Correction Officer Lynette Moore was working at the York County
Prison on the 4:00 p.m. to midnight shift and was assigned to the Female
Max area at the York County Prison.

25.

“Inmate Henry” was admitted to the York County Prison and

transferred to the Female Max area late in the evening on September 14,

2016.

10

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 12 of 22

26.

Correction Officer Maria Stremme! and Correction Officer Lynette
Moore believed, as a matter of intuition and based upon the serious
charges filed against “Inmate Henry’, that she should be considered for
being placed on suicide watch. See Exhibit “D’, Affidavit of Correction
Officer Lynette Moore, a/k/a Lynette Lanasa, and Exhibit “H’, Affidavit of
Correction Officer Maria Stremmel.

27.

Both Correction Officers, believing that a suicide watch was
appropriate, requested a qualified medical professional to come to the
holding cell at Female Max to make a suicide risk assessment of “Inmate
Henry”.

28.

In the presence of both Correction Officers, Nurse Sonya Frey, after

an assessment of “Inmate Henry”, determined that she was not suicidal

and should not be put on suicide watch.

11

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 13 of 22

29.

A summary of the assessment is set forth on Exhibit “B”, attached to
the Affidavit of Correction Officer Lynette Moore, a/k/a Lynette Lanasa
(Exhibit “D”).

30.

Following the assessment and determination by Nurse Sonya Frey,
Correction Officer Lynette Moore and Correction Officer Maria Stremmel
felt strongly, because of a feeling that they had, that “Inmate Henry” should
be placed on suicide watch. See Exhibit “D”, Affidavit of Correction Officer
Lynette Moore, a/k/a Lynette Lanasa, and Exhibit “H’, Affidavit of
Correction Officer Maria Stremmel.

31.

Nurse Sonya Frey indicated that she had no bad feelings and that in
her judgment this was not an inmate who should be put on suicide watch
but advised the two Correction Officers that if they felt strongly about it,
they could tell their Captain to override her. See Exhibit “D”, Affidavit of
Correction Officer Lynette Moore, a/k/a Lynette Lanasa, and Exhibit “H’,

Affidavit of Correction Officer Maria Stremmel.

12
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 14 of 22

32.

Both of the Correction Officers filed their concerns with a Captain but
because it was at the end of their shift, they left the York County Prison.
Both Correction Officers did not believe that “Inmate Henry” was an
‘imminent danger of committing suicide and their belief was that suicide
watch was just an appropriate precaution. See Exhibit “D’, Affidavit of
Correction Officer Lynette Moore, a/k/a Lynette Lanasa, and Exhibit “H’,
Affidavit of Correction Officer Maria Stremmel.

33.

Both Correction Officers were present during the assessment of
“Inmate Henry” and provided Affidavits to confirm that she did not do
anything or say anything which constituted evidence of a threat to take her
own life. See Exhibit “D’, Affidavit of Correction Officer Lynette Moore, a/k/a
Lynette Lanasa, and Exhibit “H’, Affidavit of Correction Officer Maria
Stremmel.

34.

Both Correction Officers also read the Complaint filed by the Plaintiff

in this case and categorically denied the fact that they knew from prior

confinement or from the medical history of “Inmate Henry” that she was a

13
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 15 of 22

suicidal risk. See Exhibit “D”, Affidavit of Correction Officer Lynette Moore,
a/k/a Lynette Lanasa, and Exhibit “H”, Affidavit of Correction Officer Maria
Stremmel.

35.

Both Correction Officers testified that they viewed suicide watch as
the best way to protect an inmate from a “possible risk”. Both Correction
Officers indicated they reported their feelings to their superiors believing
that this is what they were required to do. See Exhibit “D”, Affidavit of
Correction Officer Lynette Moore, a/k/a Lynette Lanasa, and Exhibit “H’,
Affidavit of Correction Officer Maria Stremmel.

36.
Only the licensed medical staff, whose professionals are provided by

PrimeCare, can place an inmate on psychiatric observation or remove them

from that status in the York County Prison. It is the responsibility of the.

contract medical provider to do the evaluation and make the decisions
concerning housing status of an inmate who is presenting suicide risks.

See Exhibit “B”, Affidavit of Warden Clair Doll.

14

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 16 of 22

37.

Medically qualified personnel decided that “Inmate Henry’ was not a

suicide risk. See Exhibit “B”, Affidavit of Warden Clair Doll.
38.

“Inmate Henry” was moved to female pre-classification C-Pod at
12:14 am. on September 15, 2016. “Inmate Henry” was served breakfast
at 6:51 a.m. but refused to eat. At 7:32 a.m., “Inmate Henry” left her cell,
went to the pod door and spoke to an officer and obtained some toiletries.
At 7:40 a.m. to 7:55 a.m., “Inmate Henry” took a shower. At 7:55 a.m.,
“Inmate Henry” returned to her cell. At 8:28 a.m., “Inmate Henry” left her
cell and went to another cell. “Inmate Henry” returned a minute later. At
9:21 a.m., “Inmate Henry” received medication at the pod door and
returned to her cell. At 10:07 a.m., three staff members entered the pod to
make a repair to a telephone. See Exhibit “B”, Affidavit of Warden Clair
Doll.

39.

At 10:14 a.m., during a clock round, Correction Officer Maria Nalls

found “Inmate Henry” in her cell with a sheet around her neck and the

sheet tied to a cell window. A medical emergency was called, the staff

15

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 17 of 22

removed “Inmate Henry” from the sheet, performed life saving measures
until PrimeCare Medical arrived and assisted. See Exhibit “B”, Affidavit of
Warden Clair Doll.

AO.

An investigation into the facts indicated that “Inmate Henry” was not
segregated and was in general population. “Inmate Henry” did not make
any suicidal statements to anyone during her activities that preceded her
suicide attempt (attending medication pass, showering, talking to staff,
etc. ). “Inmate Henry” did not lead the staff to believe that there was a risk of
suicide. See Exhibit “B’, Affidavit of Warden Clair Doll.

Al.

Plaintiffs expert report that purports to establish liability on the basis
of medical negligence and the expert’s legal conclusions is attached as
Exhibit “I”, Report of Michael T. Puerini, M.D.

42.

York County Defendants suggest that the opinions of Plaintiff's expert
witness fail to recognize the requirements that are needed to establish
1983 liability. In addition, the opinions of the medical doctor fail to

recognize that, under the Federal law and the law of Pennsylvania, the

16

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 18 of 22

York County Defendants are not physicians and are, therefore, not subject

to a medical standard of care. Finally, even if negligence were present, all

the York County Defendants are entitled to governmental immunity under

State law.

Respectfully submitted,

By:

Dated: February 8, 2017

/sf Donald Reihart, Esquire

Donald L. Reihart, Esq.

Sup. Ct. |.D. #07421

28 E. Market Street 2™ Floor

York, PA 17401

Telephone: (717)755-2799

Email: email@reihartlaw.com
dlreihart@yorkcountypa.gov
Assistant Solicitor for the

County of York and

Solicitor for the York County Prison
Counsel for York County Defendants

 

17
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 19 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD R. REILLY, as
Administrator of the Estate of
VERONIQUE AUNDREA HENRY,

 

deceased, No. 1:18-CV-01803-YK
Plaintiff
Vv.
YORK COUNTY
and THE HONORABLE
BOARD OF INSPECTORS OF YVETTE KANE
THE YORK-GOUNTY- PRISON : —
and
WARDEN MARY SABOL
and JURY TRIAL DEMANDED

CORRECTION OFFICER

LYNETTE MOORE

and

CORRECTION OFFICER

MARIA STREMMEL

and

PRIMECARE MEDICAL, INC.

and

SONYA FREY, LPN

and

AMANDA SPAHR, MA

and

JOHN DOES |-V
Defendants

CERTIFICATE OF SERVICE
| hereby certify that on February 8, 2021, | electronically filed the
foregoing Statement of Material Facts with the Clerk of Court using the
CM/ECF system.

18

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 20 of 22

Joshua A. Anstine, Esquire

Sup. Ct. |.D. #PA 312722
Two West Market Street

P.O. Box 952
York, PA 17405

Attorney for Plaintiff

Leticia C. Chavez-Freed
The Chavez-Freed Law Office.

2600 North 3” Street
Harrisburg, PA 17110
Counsel for Plaintiff

Dated: February 8, 2021

Respectfully submitted,

By:

/sf Donald Reihart, Esquire

Donald L. Reihart, Esq.

Sup. Ct. |.D. #07421

28 E. Market Street 2"" Floor

York, PA 17401

Telephone: (717)755-2799
Email: email@reihartlaw.com
direihart@yorkcountypa.gov
Assistant Solicitor for the

County of York and

Solicitor for the York County Prison
Counsel for York County Defendants

 

19

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 21 of 22
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD R. REILLY, as
Administrator of the Estate of
VERONIQUE AUNDREA HENRY,

deceased, : No. 1:18-CV-01803-YK
Plaintiff
V.
YORK COUNTY
and THE HONORABLE
BOARD OF INSPECTORS OF YVETTE KANE
THE YORK COUNTY PRISON
and
WARDEN MARY SABOL
and JURY TRIAL DEMANDED

CORRECTION OFFICER

LYNETTE MOORE

and

CORRECTION OFFICER

MARIA STREMMEL

and

PRIMECARE MEDICAL, INC.

and

SONYA FREY, LPN

and

AMANDA SPAHR, MA

and

JOHN DOES |-V
Defendants

CERTIFICATE OF COMPLIANCE
| certify that this filing complies with the provisions of the Public
Access Policy of the Unified Judicial System of Pennsylvania: Case
Records of the Appellate and Trial Courts that require filing confidential
information and documents differently than non-confidential information and

documents.

20

 

 
Case 1:18-cv-01803-MCC Document 83 Filed 02/08/21 Page 22 of 22
Respectfully submitted,

Dated: February 8, 2021

By:

/s/ Donald Reihart, Esquire
Donald L. Reihart, Esq.

Sup. Ct. 1.D. #07421

28 E. Market Street 2° Floor

York, PA 17401

Telephone: (717)755-2799

Email: email@reihartlaw.com
dlreihart@yorkcountypa.gov
Assistant Solicitor for the

County of York and

Solicitor for the York County Prison
Counsel for York County Defendants

24
